This proceeding in error is brought to reverse a judgment rendered upon a demurrer to the evidence, and the errors complained of consist only of errors alleged to have occurred at the trial. Under this condition of the record, nothing is presented to this court by the petition in error that can be considered; and upon the authority of James v. Jackson et al.,30 Okla. 190, 120 P. 288, Stump v. Porter et al.,31 Okla. 157, *Page 377 120 P. 639, and State of Oklahoma v. Adams, 31 Okla. 775,123 P. 1127, the cause must be dismissed.
TURNER, C. J., and WILLIAMS, KANE, and DUNN, JJ., concur.